Exhibit 10.2

 

SUBLEASE AGREEMENT

 

This Sublease Agreement (“Sublease”) is entered into this 15th day of October,
2014 by and between Safety Quick Light, LLC Florida limited liability company
(“Sublandlord”), and Stableford Capital, LLC a Georgia limited liability company
(“Subtenant”).

 

MASTER LEASE

 

Sublandlord is the Tenant and Metzler One Buckhead Plaza, L.P., is the Landlord
(“Prime Landlord”) under a written Lease dated December 17, 2013 covering
certain real property located at 3060 Peachtree Road, Atlanta, GA 30305,
containing approximately 2,895 rentable square feet on the third (3rd) floor,
(“Master Premises”). Said Lease specifically described above, is herein referred
to as the “Master Lease” and attached hereto as Exhibit A. Capitalized terms
used in this Sublease without definition shall have the definition ascribed to
such terms in the Master Lease. This Sublease shall be of no force or effect
unless consented to by Prime Landlord in writing, pursuant to the consent terms
and conditions defined in the Master Lease. Except to the extent expressly
modified herein, all terms and conditions of the Master Lease are incorporated
into and made a part of this Sublease as if Sublandlord were the Landlord
thereunder, Subtenant the Tenant thereunder, and the Premises the Master
Premises. In the event of a conflict between the terms and conditions of this
Sublease and that of the Master Lease, this Sublease will govern and control.
Sublandlord warrants and represents to Subtenant that the Master Lease has not
been amended or modified, that Sublandlord is not now, and as of the
Commencement Date (herein defined) hereof will not be, in default or breach of
any of the provisions of the Master Lease, and Sublandlord has no actual or
constructive knowledge of any claim by Landlord that Sublandlord is in default
or breach of any of the provisions of the Master Lease. Neither Sublandlord or
Subtenant shall not commit or suffer any act or omission that will violate any
of the provisions of the Master Lease. If the Master Lease terminates, this
Sublease shall terminate and the parties shall be relieved of any further
liability of obligations under this Sublease except as otherwise set forth in
the following sentence. If the Master Lease terminates as a result of a default
or breach either by Subtenant under this Sublease or by Sublandlord under the
Master Lease, then the defaulting party shall be liable to the non-defaulting
party for all quantifiable damage suffered as a result of such termination.
Subtenant assumes and agrees to perform Sublandlord’s obligation under the
Master Lease during the Term to the extent that such obligations are applicable
to the Premises (as subsequently defined herein), except that the obligation to
pay rent to Prime Landlord under the Master Lease shall be considered performed
by Subtenant to the extent and in the amount that the “Base Rent” (as defined in
this Sublease) is paid to Sublandlord in accordance herewith.

 

 

SUBLEASE PREMISES

 

Sublandlord hereby subleases to Subtenant and Subtenant hereby takes and
subleases from Sublandlord on the terms and conditions set forth in this
Sublease the Master Premises (“Premises”) located on the 3rd floor, Suite 390
containing approximately 2,895 rentable square feet as shown on Exhibit C
attached hereto.

 

TERM AND POSSESSION

 

The Term of this Sublease shall commence on the later of (i) November 1, 2014or
(ii) the date of Prime Landlord’s full consent of the Sublease (the
“Commencement Date”), and end on March 31, 2017 (“Term”). Tenant shall be
allowed access to the premises ten (10) days prior to the Lease Commencement
Date for the installation of furniture and equipment.

 1 

 



BASE RENT

 

(a) Subtenant shall pay to Sublandlord as base rent (“Base Rent”), without
deduction, setoff, notice, or demand, at 4400 North Point Parkway, Alpharetta,
GA 30022, Attn: Patty Barron or such other place as Sublandlord shall designate
from time to time by reasonable prior written notice to Subtenant, payable
monthly in advance on or before the first (1st) day of each month through the
end of the Term.

 

Base Rent Schedule:

Period* Base Rent per RSF Annual    Base Rent Monthly Base Rent 12/01/2014 -
11/30/2015 $29.00 $83,955.00 $6,996.25

 

  $29.89 $86,473.65 $7,206.14 12/01/2016 - 03/31/2017 $30.76 *$29,683.40
$7,420.85

*4 months base rent

 

Upon execution of this Sublease, Subtenant shall deposit with Sublandlord the
sum of Six Thousand Nine Hundred Ninety-Six and 25/100 Dollars ($6,996.25) as
first month’s Base Rent.  Such advanced rent payment shall be applied as first
month’s Base rent for December 2014. If the Term begins or ends on a day other
than the first or last day of the month, the rent for the partial month shall be
prorated on a per diem basis.

 

(b) Subtenant hereby acknowledges that if any monthly payment of Base Rent or
any other monies due hereunder from Subtenant not be received by Sublandlord
within five (5) business days after such payment is due, Subtenant shall pay
Sublandlord a late charge equal to 5% of such delinquent amount. Additionally,
if any Base Rent or other monies due hereunder by Subtenant to Sublandlord which
are not paid within five (5) business days after Subtenant receives notice of
such non-payment, the same shall bear interest at the rate of one and one-half
percent (1 1/2%) per month from said due date until paid.

 

REPAIRS BY SUBTENANT

 

Sublandlord shall be entitled to the same rights as Prime Landlord regarding
entry to the Premises as are provided Prime Landlord in the Master Lease.
Subtenant has inspected the Premises and accepts the Premises in their present
existing condition and acknowledges same as suited for Subtenant’s purposes and
intended use, provided, however, that prior to the Commencement Date Sublandlord
agrees to leave the Premises in a broom clean condition with no major blemishes
on the walls (ordinary wear and tear excepted) and free from any personal
property. From and after the applicable Commencement Date with respect to the
portion of the Premises for which possession has been delivered to Subtenant,
Subtenant shall, in addition to undertaking all duties and obligations of
Sublandlord to Prime Landlord under the Master Lease, throughout the Term of
this Sublease and at Subtenant’s expense maintain in good order and repair the
Premises, including the Premises interior, fixtures and all improvements located
therein or thereon. Subtenant agrees to return the Premises to Sublandlord at
the expiration of this Sublease or upon prior termination of the Term, if any,
in as good condition and repair as when first received by Subtenant, reasonable
wear and tear excepted.

 2 

 



SECURITY DEPOSIT

 

Subtenant shall, upon execution of this Sublease Agreement, deposit with
Sublandlord the sum of Thirty Four thousand nine hundred eighty one and 25/100
Dollars ($34,981.25) to be held by Sublandlord as security for Subtenant’s
obligations under this Sublease (the “Security Deposit”). Sublandlord may apply
all or any portion of the Security Deposit to any unpaid Base Rent or Additional
Rent due from Subtenant, or to cure any other defaults of Subtenant. If
Sublandlord uses all or any portion of the Security Deposit, Subtenant shall
restore the Security Deposit to its full amount within ten (10) days after
Sublandlord's written request, which request shall specify the reason for use of
any such portion of the Security Deposit. Subtenant's failure to do so shall be
deemed an event of default under the Sublease. No interest shall be paid by
Sublandlord to Subtenant on the Security Deposit. Sublandlord shall not be
required to keep the Security Deposit separate from its other accounts, and no
trust relationship is created with respect to the Security Deposit. The Security
Deposit is not a prepayment of Subtenant's monthly rent obligations, and may not
be used by Subtenant as such; it is expressly understood that the Security
Deposit does not and shall not constitute Subtenant's "last month's rent." Upon
any termination of the Sublease not resulting from Subtenant's default, and
after Subtenant has vacated the Premises in the manner required by the Sublease
and otherwise timely performed its obligations pursuant to the Sublease
throughout the Term, Sublandlord shall, within - 30 days after the expiration of
the Term, refund the remaining portion of the Security Deposit to Subtenant.

 

 

REDUCTION IN SECURITY DEPOSIT

 

Notwithstanding anything in the Security Deposit section above to the contrary,
so long as Subtenant is then current in the payment of all Base Rent due
hereunder and has not been in default beyond any applicable notice and cure
period, the Security Deposit will be reduced as follows: (i) as of the first
(1st) day of the sixth (6th) full calendar month of the Term of this Sublease
and proof from Subtenant of revenues at or in excess of $500,000.00, the
Security Deposit shall be reduced to $20,988.75 (ii) as of the first day of the
twelfth (12th) full calendar of the Term of this Sublease and proof from
Subtenant of revenues at or in excess of $750,000.00, the Security Deposit shall
be reduced to $6,996.25. In no event shall the Security Deposit ever be in an
amount less than $6,996.25 during the Term of this Sublease. The Sublandlord
agrees that the security deposit reduction(s) shall be credited against the rent
due for the following month(s); e.g. the “sixth month reduction” will satisfy
the rent due for the seventh and eigth month. In the second year of the lease,
the Subtenant shall be responsible for the remaining balance(s) due for months
thirteen (13) and fourteen (14) according to this lease.

 

 

SUBTENANT’S DEFAULT

 

If Subtenant is late in the payment of Base Rent or any other charges required
of Subtenant hereunder, and the same remains delinquent for more than five (5)
business days after Sublandlord provides Subtenant notice of the same, or if
Subtenant defaults in performing any other of its obligations hereunder
(including, but not limited to, obligations under the Master Lease that are
incorporated into this Sublease), and such non-monetary default is not cured
within ten (10) days after written notice to Subtenant provided, however, if
Subtenant’s failure to comply cannot reasonably be cured within ten (10) days,
Subtenant shall be allowed additional time (not to exceed 45 days) as is
reasonably necessary to cure the failure so long as Subtenant begins the cure
within ten (10) days and diligently pursues the cure to completion; or if
Subtenant is adjudicated a bankrupt; or if a permanent receiver is appointed for
Subtenant’s property, including any interest Subtenant may have in the Premises;
or if, whether voluntarily or involuntarily, Subtenant files or is subject to
creditor relief proceedings under any present or future law; or if Subtenant
makes an assignment for benefit of creditors; or if the Premises or Subtenant’s
property or interest herein should be levied upon or attached and not satisfied
or dissolved within thirty (30) days; then, and in any said events, at
Sublandlord’s option and upon Sublandlord’s notice to Subtenant of a termination
of the Sublease, Subtenant shall at once surrender possession of the Premises to
Sublandlord and remove all of Subtenant’s property and effects therefrom; and
Sublandlord may forthwith re-enter the Premises and repossess same, and remove
all persons and effects therefrom, using such force as may be necessary without
being guilty of trespass, forcible entry or detained or other tort.

 3 

 



In addition, Sublandlord shall have the right to pursue any and all other
remedies available at law and in equity to recover from Subtenant all amounts
then due or thereafter accruing and such other damages as are caused by
Subtenant’s default. No course of dealing between Sublandlord and Subtenant or
any delay on the part of Sublandlord in exercising any rights Sublandlord may
have under this Sublease shall operate as a waiver of any of the rights of
Sublandlord hereunder, nor shall any waiver or prior default operate as a waiver
of any subsequent default. In exercising its rights and remedies under this
Sublease, Sublandlord shall be entitled to recover from Subtenant all costs
incurred, including, without limitation, reasonable attorneys’ fees actually
incurred.

 

No termination of this Sublease prior to the expiration thereof by lapse of
time, by default of either party or otherwise shall affect Sublandlord’s right
to collect Base Rent or charges due hereunder for the period prior to
termination by either party.

 

USE OF PREMISES

 

The Premises shall be used and occupied by Subtenant only for general office use
and for no other use or purpose.

 

ASSIGNMENT AND SUBLETTING

 

Subtenant shall not have the right to assign this Lease or sublet the Premises
except upon receipt of Prime Landlord’s and Sublandlord’s prior written consent,
which shall not be unreasonably withheld or delayed.

 

HOLDING OVER

 

All terms and conditions of the Master Lease shall control in the event that
Subtenant fails to yield up immediate possession of the Premises upon the
termination or expiration of the Sublease except that any tenancy at sufferance
shall include rent charges equal to one hundred fifty percent (150%) of the Base
Rent paid hereunder. Notwithstanding the foregoing, the provisions of this
Section shall not apply in the event that Subtenant has executed a direct lease
for the Premises with Prime Landlord that extends Subtenant’s occupancy of the
entire Premises after the expiration of this Sublease. If (i) Subtenant remains
in possession of the Premises upon the termination of the Master Lease, (ii)
Sublandlord returns possession of the Master Premises other than the Premises
(the “Remainder Premises”) to Prime Landlord upon the termination of Master
Lease, and (iii) Sublandlord is responsible to pay holdover rent or incurs any
costs pursuant to Section 24 of the Master Lease on the Master Premises or on
the Premises as a result of Subtenant’s remaining in possession of the Premises
after the termination of the Master Lease, then Subtenant shall indemnify
Sublandlord for Sublandlord’s indemnity obligations as “Tenant” under the Master
Lease with respect to the Remainder Premises and the Premises for any claims
arising from the Subtenant’s holding over. Subtenant’s liability for a holdover
event for which Sublandlord does not hold over on the Remainder Premises but
Subtenant does hold over on the Premises as described in the immediately
preceding sentence, shall be equal to all damages owed to Master Landlord by
Sublandlord as Tenant, under Section 22 of the Master Lease, which includes 100%
of the holdover rent then due under the Master Lease. Subtenant’s liability for
a holdover event for which Sublandlord holds over on the Remainder Premises and
Subtenant also holds over on the Premises shall be calculated as a prorata
percentage interest based upon a formula that is equal to the square footage of
the Premises leased by Subtenant under this Sublease divided by the square
footage of the total premises that are leased by Sublandlord under its Master
Lease with Landlord as of the time of such indemnification.

 

ATTORNEY’S FEES

 

If Sublandlord or Subtenant shall commence an action against the other arising
out of or in connection with this Sublease, the substantially prevailing party
shall be entitled to recover its cost of suit and reasonable attorneys’ fees and
related expenses.

 

BROKER REPRESENTATION AND DISCLOSURE

 

Avison Young-Atlanta, LLC represent Sublandlord in this transaction, and Joel
and Granot Real Estate, Inc. represents the Subtenant in this transaction,
collectively (“Brokers”). Brokers will be paid a real estate commission by
Sublandlord, per a separate commission agreement.

 4 

 



PARKING

 

Subtenant shall have the right to use any parking spaces available to
Sublandlord as per the Master Lease and Subtenant shall be responsible for all
costs associated with Parking.

 

SIGNAGE

 

Sublandlord shall request that Prime Landlord provide directory signage for
Subtenant at the sole cost and expense of Subtenant.

 

FF&E

 

Refrigerator currently located in break/work room shall remain; all other
furniture, fixture and equipment shall be removed from Premises by Sublandlord.

 

 

INSURANCE

 

During the term of this Sublease, Subtenant shall fully comply with all of the
insurance obligations as provided for in the Master Lease with respect to the
Premises. In addition to the obligations in the Master Lease, Subtenant’s
insurance shall also comply with the following: (i) Subtenant’s commercial
general liability policy shall name Sublandlord as an additional insured, and
(ii) all policies of insurance shall contain endorsements that the insurer(s)
shall give Sublandlord at least 30 days’ advance written notice of any
cancellation, termination, material change or lapse of insurance. Subtenant
agrees to provide proof to Sublandlord in the form of an original certificate of
insurance regarding the aforementioned on or before the Commencement Date of
this Sublease.

 

During the term of this Sublease, Sublandlord shall fully comply with all the
insurance obligations as provided for in the Master Lease with respect to the
Remainder Premises.

 

Each party hereby waives claims against the other for property damage that could
be insured under a standard fire and extended coverage policy of insurance and
each party shall attempt to obtain from its insurance carrier a waiver of its
right of subrogation with respect to such insurance.

 

INDEMNIFICATION

 

Anything to the contrary in this Sublease or the Master Lease notwithstanding,
Sublandlord shall not be liable to Subtenant and Subtenant hereby waives all
claims against Sublandlord for injury or damage to any person or property by or
from any cause whatsoever arising out of Subtenant’s use or occupancy of the
Premises during the Term of this Sublease, excepting Sublandlord’s negligence or
willful misconduct, and Subtenant shall remain liable for its own negligence or
otherwise tortuous acts, errors or omissions and agrees to indemnify, defend and
hold Sublandlord harmless against and from any and all costs, expenses, claims,
demands, obligations and liabilities, (including reasonable attorneys’ fees)
brought or asserted by any third party on account of Subtenant’s breach of
contract, negligence or willful misconduct in the use or occupancy of the
Premises during the Term of this Sublease.

 5 

 



ALTERATIONS AND IMPROVEMENTS

 

Subtenant shall have the right to improve, add to or alter the Premises and to
install fixtures and other equipment thereon provided that Subtenant shall have
first obtained the prior written consent of Prime Landlord pursuant to the
Master Lease. Subtenant may remove all fixtures, equipment and other
improvements in the Premises made by Subtenant at any time during or at
expiration or termination of the Sublease, if and only if Subtenant repairs any
damage to the Premises caused by such removal and restores the Premises to the
condition required by the paragraph of this Sublease entitled “REPAIRS BY
SUBTENANT” at expiration or termination of this Sublease, provided, however,
that the same shall not be required in the event that Subtenant has executed a
direct lease for the Premises with Prime Landlord that extends Subtenant’s
occupancy of the Premises after the expiration of this Sublease. However, any
such improvements, additions, alterations, fixtures and other equipment of
Subtenant which are not removed upon expiration or sooner termination of this
Sublease (unless Subtenant enters into a direct lease with Prime Landlord that
extends Subtenant’s occupancy of the Premises after the expiration of this
Sublease), the same shall revert to and become the absolute property of Prime
Landlord, free and clear of any and all claims against them by Subtenant or any
third party, and Subtenant hereby agrees to hold Sublandlord and Prime Landlord
harmless from any such claims by third parties.

 

 

AUTHORITY

 

Subtenant hereby warrants and represents that the undersigned officer of
Subtenant has due authorization to execute this Sublease and to perform
Subtenant’s obligations hereunder.

 

Sublandlord hereby warrants and represents that the undersigned officer of
Sublandlord has due authorization to execute this Sublease and to perform
Sublandlord’s obligations hereunder.

 

 

NOTICE

 


Whenever in this Sublease any notice is required or permitted to be given by
either party to the other in writing, such notices shall be sent by certified
mail, postage prepaid, return receipt requested, or by recognized overnight
courier or by hand delivery to the addresses indicated in this paragraph unless
Sublandlord and Subtenant designate to the other party in writing another
address. The date of service of any notice hereunder shall be the date of
personal delivery, or the date of post mark in the U.S. mail, or the date of
confirmed deposit with the courier as the case may be.

 

As to Sublandlord: As to Subtenant:    

Safety Quick Light, LLC

4400 North Point Parkway

Suite 154

Alpharetta, GA 30022

 

Stableford Capital, LLC

3060 Peachtree Road

Suite 390

Atlanta, GA 30305

   

ATTN: Patty Barron

 

ATTN: Mark Lapolla

 

 

 

NON-WAIVER OF RIGHTS

 

No course of dealing between Sublandlord and Subtenant or any failure or delay
on the part of Sublandlord or Subtenant, respectively, in exercising any rights
of Sublandlord or Subtenant under any provisions of this Sublease shall operate
as a waiver of any rights of Sublandlord or Subtenant, as applicable, under this
Sublease, nor shall any waiver of a default on one occasion operate as a waiver
of any subsequent default or any other default. No express waiver shall affect
any condition, covenant, rule or regulation other than the one specified in such
waiver, and that one only for the time and in the manner specifically stated.

 6 

 

 

TIME

 

Time is of the essence in this Sublease.

 

APPLICABLE LAW

 

This Sublease shall be construed under the laws of the Georgia without reference
to the conflict of law provisions of such state.

 

 

SEVERABILITY CLAUSE

 

If any clause or provision of this Sublease is illegal, invalid, or
unenforceable under present or future laws effective during the Term of this
Sublease, then and in that event it is the intention of the parties hereto that
the remainder of this Sublease shall not be affected thereby.

 

NO ASSUMPTION OF OBLIGATIONS IN MASTER LEASE

 

This Sublease shall not be construed to create any relationship or contractual
agreement between Subtenant and Prime Landlord. Without limiting the generality
of the foregoing statement, Subtenant shall have no rights under the Master
Lease and shall take no action or assert any claim against Prime Landlord under
the Master Lease or Sublease and shall look solely to Sublandlord for
enforcement of Subtenant’s rights hereunder.

 

COUNTERPARTS

 

This Sublease may be executed in multiple counterparts, each of which shall be
deemed an original and together shall constitute one and the same Sublease, with
one counterpart being delivered to each party hereto.

 

ENTIRE AGREEMENT

 

This Sublease contains the entire agreement of Sublandlord and Subtenant, and no
representations, inducements, promises or agreements, oral or otherwise, between
the parties not embodied herein shall be of any force or effect.

 

QUIET ENJOYMENT

 

Subject to the terms and conditions of this Sublease and so long as Subtenant is
not in default in the performance of its covenants and agreements in this
Sublease (beyond any applicable notice and grace period), Subtenant’s quiet and
peaceable enjoyment of the Premises shall not be disturbed or interfered with by
Sublandlord or anyone claiming by, under or through Sublandlord.

 

PROVISIONS REGARDING SUBLEASE

 

In order to afford to Subtenant the benefits of this Sublease and of those
provisions of the Master Lease which by their nature are intended to benefit the
party in possession of the Premises, Sublandlord acknowledges and agrees to the
following:

 

A. Provided Subtenant shall timely pay all Base Rent when and as due under this
Sublease, Sublandlord shall pay, when and as due, all base rent, additional rent
and other charges payable by Sublandlord to Prime Landlord under the Master
Lease.

 

B. Sublandlord shall perform its covenants and obligations under the Master
Lease which do not require for their performance possession of the Premises and
which are not otherwise to be performed hereunder by Subtenant on behalf of
Sublandlord.

 7 

 



C. Sublandlord shall not agree to an amendment to the Master Lease which might:
(i) have a material adverse effect on Subtenant’s occupancy of the Premises or
its use of the Premises for their intended purpose, or (ii) result in a material
increase in costs to Subtenant.

 

D. Sublandlord hereby grants to Subtenant the right to receive all of the
services and benefits with respect to the Premises which are to be provided by
Prime Landlord under the Master Lease.

 

E. Sublandlord shall promptly notify Subtenant of any notice received from the
Prime Landlord under the Master Lease.

 

IN WITNESS WHEREOF, Sublandlord and Subtenant, acting by and through their
authorized officers, have hereunto set their hands and affixed their seals as of
the day and year first above written.

 

 

SUBLANDLORD: Safety Quick Light, LLC, a Florida limited liability company

 

 

By: /s/ Patricia Barron

 

Name: Patricia Barron

 

Title: COO

 

Witnessed by:

 

Title:

 

 

SUBTENANT: Stableford Capital, LLC, a Georgia limited liability company

 

By: /s/ Mark O. Lapolla

 

Name: Mark O. Lapolla

 

Title: Managing Member

 

Witnessed by:

 

Title:

 8 

